Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status:
Claims 1-9 and 24 are pending.
Claims 10-14 are cancelled.
Claims 15-23 and 25 are withdrawn based on original presentation.
Claims 1-9 and 24 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-9 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (US 3,569,656 A as previously recited) in view of Muegge et al (US 6,815,644 B1 as newly recited) in further view of Ueda (US 4,517,431 A).
With respect to claim 1, White et al discloses of a cooking apparatus 44 comprising: a cooking chamber 10 (Col. 2, lines 29-38; Figures 1-6); a microwave heater 30 (i.e. magnetron 60; Col. 2, lines 35-38; Figures 1 and 6) to radiate microwaves to the cooking chamber 10 (Col. 2, lines 29-38; Figures 1-6); a convection heater 12, 14 (i.e. A cooling air source 60, which has its motor connected to the sequence control network 40, is positioned to force cooling air over the magnetron and into the waveguide feed, and the oven 44; Col. 5, lines 21-31; Figures 1 and 6) configured to generate hot air to the cooking chamber 10 (Col. 2, lines 29-38; Col. 5, lines 21-31; Figures 1 and 6); a grill heater 12, 14 (i.e. top or bottom heater 12, 14; Col. 2, lines 29-38 and 50-59; Figures 1 and 6) to radiate heat to the cooking chamber 10 (Col. 2, lines 29-38; Figures 1 and 6); an input device 42 (i.e. to include pushbuttons 45-49 and rotatable knob; Col. 2, lines 60-73; Figures 1-3 and 5-6) to receive a cooking command (Col. 2, lines 60-73; Figures 1-3 and 5-6); and a controller 40 (i.e. sequence control network 40; Col. 2, lines 50-58; Figures 1-3 and 5-6) electrically connected to the microwave heater 30, the convection heater 12, 14 and the grill heater 12, 14 (Col. 2, lines 50-59; Col. 5, lines 21-31; Figures 1 and 6), and configured to control a cooking process for a duration of a least one heating stage (i.e. the heating stage is based on 20 second heating cycles after preheating; Col. 3, lines 16-34; Figures 4a), wherein the at i.e. the heating stage is based on the first 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) in which the controller 40 is configured to control the microwave heater 30 so that the microwave heater radiates microwaves (i.e. microwave power of the cooking cycle; Col. 3, lines 35-49; Col. 4, lines 1-27; Figures 4a), and to control both heaters 12, 14 from among the convection heater 12, 14 (i.e. the convection heaters 12 and 14 are active while the microwave 30 is radiating; Col. 4, lines 1-27; Figures 1-2) and the grill heater 12, 14 to perform heating (Col. 2, lines 29-38; Col. 4, lines 1-27; Col. 5, lines 21-31; Figures 1-6), a second heating stage (i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) in which the controller 40 is configured to control the microwave heater 30 so that the radiating of the microwaves stops (i.e. microwave power is stopped after the course of the cooking cycle; Col. 4, lines 1-27; Figures 1-6), and to control both the grill heater 12, 14 and the convection heater 12, 14 (i.e. Only the heater 12 or 14 part of convection heater is considered because it does the heating; Col. 5, lines 21-31; Figures 1-2) to repeat heating and stopping to control the internal temperature of the cooking chamber 10 (i.e. the control network 40 selectively operates the magnetron 30 and one or both heaters 12, 14 in the sequence determined by the programming controls. The sequence programming controls are input by the user; Abstract; Col. 5, lines 21-55; Col. 4, lines 1-28; Col. 3, lines 16-34; Figures 1-6), and the controller 40 is further configured to sequentially perform the first heating stage and the second heating stage, in response to the cooking command (Col. 4, lines 1-27; Figures 4a).   
White teaches the invention as described above but fails to explicitly teach that a heat convector including a convection heater configured to generate hot air and a convection fan configured to circulate the hot air to the cooking chamber; a control panel configured to receive from a user a cooking command based on a user selection of a food to be cooked and user selection of a weight thereof; a controller electrically connected to the control panel, the microwave heater, the heat convector and the grill heater, and configured to control a cooking process for a duration of a first heating stage and a second heating stage. 
In the same field of endeavor of cooking apparatus, Muegge et al teaches that it is known in the art of speed cooking ovens to provide a heat convector 30, 32 including a convection heater 30 configured to generate hot air and a convection fan 32 configured to circulate the hot air to the cooking chamber 12 (Col. 2, line 57- Col. 3, line 14; Figure 3); a controller 46, 48 electrically connected to the control panel 20, the microwave heater 36, the heat convector 30 and the grill heater 26, 28; during the first heating stage the controller 46, 48 is configured to control the microwave heater 36 so that the microwave heater 36 radiates microwaves 720 (Figure 8), and to control one of the heat convector 30 and the grill heater 26, 28 to perform heating 710, 730 (Figure 8) while controlling another of the heat convector 30 and the grill heater 26, 28 to stop the heating (Figure 8). 
In the same field of endeavor of cooking apparatus, Ueda teaches that it is known in the art of speed cooking ovens a control panel 3 (Figure 2) configured to receive from a user a cooking command based on a user selection of a food to be cooked (i.e. Depending on what a user is cooking would determine how the operator set the oven temperature) and user selection of a weight thereof (Col. 4, lines 21-41; Figures 1-7).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify White et al in view of Muegge et al in further view of Ueda, to modify to the convection heating elements along with the controller’s operations of the heating elements as taught by White et al, to incorporate the heat convector and the controller’s operations of the heating elements as taught by Muegge et al, furthermore to incorporate the control panel including weight and temperature inputs as taught by Ueda for the purpose of providing a heating system for quick and even cooking with minimum time and energy, eliminating the user’s burden of calculating weight-time-temperature conversions.  

With respect to claim 2, White et al, as applied to claim 1, discloses that during the second heating stage, the controller 40 is configured to turn on the grill heater 12,14 and the heat convection heater 12, 14 while controlling the microwave heater 30 so that the radiating of the microwave stops (i.e. the microwave is turned on at the beginning of the cycle, then turned off after the 20 second cycle), in response to the internal temperature (i.e. oven reaching 150°F) of the cooking chamber 10 being below a preset temperature (i.e. below 150°F; Col. 3, line 16-38; Figures 4a). 
With respect to claim 3, White et al, as applied to claim 2, discloses that during the second heating stage, the controller 40 is configured to turn on the grill heater 12, 14 and the convection heater 12, 14, while controlling the microwave heater 30 so that the radiating of the microwave stops (i.e. the microwave is turned on at the beginning of the cycle, then turned off after the 20 second cycle), in order to maintain the preset target temperature (i.e. oven reaching 150°F; Col. 3, line 16-38; Figures 4a). 
White teaches the invention as described above but fails to explicitly teach of the heat convector as required by claims 2 and 3 above. 
However Muegge et al does teach of a heat convector 30, 32 including a convection heater 30 configured to generate hot air and a convection fan 32 configured to circulate the hot air to the cooking chamber 12 (Col. 2, line 57- Col. 3, line 14; Figure 3). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify White et al with Muegge et al, to modify to the convection heating elements along with the controller’s operations of the heating elements as taught by White et al, to incorporate of the heat convector and the controller’s operations of the heating elements as taught by Muegge et al, for the purpose of providing a heating system for quick and even cooking with minimum time and energy, eliminating the user’s burden of calculating weight-time-temperature conversions.  

With respect to claim 4, White et al, as applied to claim 1, discloses that when the first heating stage (i.e. the heating stage is based on the first 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) is completed, the controller 40 is configured to control the microwave heater 30 so that the radiating of the microwave stops (i.e. microwave power is stopped after the course of the cooking cycle; Col. 4, lines 1-27; Figure 4a).

With respect to claim 5, White et al, applied to claim 1, discloses that when the first heating stage (i.e. the heating stage is based on the first 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a) is completed, the controller 40 is configured to maintain turning on (i.e. the control network 40 selectively operates the magnetron 30 and one or both heaters 12, 14 in the sequence determined by the programming controls. The sequence programming controls are input by the user; Abstract; Col. 5, lines 21-55; Col. 4, lines 1-28; Col. 3, lines 16-34; Figures 1-6) the one of the convection heater 12, 14 and the grill heater 12, 14, which is turned on in the first heating stage while controlling the microwave heater 30 so that the radiating of the microwaves stops (i.e. microwave power is stopped after the course of the cooking cycle; Col. 4, lines 1-27; Figure 4a). 
With respect to claim 6, White et al, as applied to claim 1, discloses of a temperature sensor (i.e. a temperature sensing device 58, such as a thermostat; Col. 3, 16-34; Figures 1 and 6) connected to the controller 40 to measure an internal temperature of the cooking chamber 10 (Col. 3, lines 20-38; Figure 1 and 6), wherein, in the second heating stage (i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a), the controller 40 is configured continuously turn on the convection heater 12, 14 and the grill heater 12, 14 until the internal temperature (i.e. the sequence of operations set up in the timing network 52 and relay circuits 54 is one in which the oven temperature is initially raised to a predetermined level, illustrated as 150.degree. F., such temperature being sensed by a suitable sensor in the oven.  In FIG. 1 a thermostat 58 for this purpose is shown connected to the heater switching network 18 and sequence control network 40; Figure 9), measured by the temperature sensor 58, of the cooking chamber 10 reaches a preset target temperature (i.e. oven reaching 150°F; Col. 3, line 16-38; Figures 4a), and intermittently turn on and off one of the convection heater 12, 14 and the grill heater 12, 14 after reaching the preset target temperature (i.e. oven reaching 150°F) in order to maintain the internal temperature of the cooking chamber 10 at the preset target temperature (i.e. oven reaching 150°F; Col. 2, lines 29-38; Col. 3, line 16-38; Figures 4a). 
With respect to claim 7, White et al, as applied to claim 1, discloses that a temperature sensor 58 (i.e. a temperature sensing device 58, such as a thermostat; Col. 3, 16-34; Figures 1 and 6) connected to the controller 40 to measure an internal temperature of the cooking chamber 10 (Col. 3, lines 20-38; Figure 1 and 6), wherein, in the second heating stage (i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a), when the controller 40 is configured to determine that the temperature, measured by the temperature sensor 58, of the cooking chamber 10 is greater than a preset target temperature (i.e. oven reaching 150°F), the controller 40 is configured to turn off at least one of the convection 12, 14, and when the controller 40 determines that the temperature, measured by the temperature sensor 58, of the cooking chamber 10 is less than the preset target temperature (i.e. oven reaching 150°F), the controller 40 is configured to turn back on the at least one of the heater convector 12, 14 and the grill heater 12, 14 which is turned off in the second heating stage in order to maintain the preset target temperature (i.e. oven reaching 150°F; Col. 2, lines 29-38; Col. 3, line 16-38; Figures 4a).
With respect to claim 8, White et al, as applied to claim 1, discloses that a temperature sensor 58 (i.e. a temperature sensing device 58, such as a thermostat; Col. 3, 16-34; Figures 1 and 6) connected to the controller 40 to measure an internal temperature of the cooking chamber 10 (Col. 3, lines 20-38; Figure 1 and 6), wherein in the second heating stage (i.e. the heating stage is based on the second 20 second heating cycle after preheating; Col. 3, lines 16-34; Figures 4a), once the controller 40 is configured to determine that the internal temperature, measured by the temperature sensor 58, of the cooking chamber 10 reaches a preset target temperature (i.e. oven reaching 150°F), the controller 40 is configured to repeatedly turn on and off the at least one of the heater convector 12, 14 and the grill heater 12, 14 during the second heating stage in order to maintain the preset target temperature (i.e. oven reaching 150°F; Col. 2, lines 29-38; Col. 3, line 16-38; Figures 4a). 
White teaches the invention as described above but fails to explicitly teach of the heat convector as required by claims 5-8 above. 
However Muegge et al does teach of a heat convector 30, 32 including a convection heater 30 configured to generate hot air and a convection fan 32 configured to circulate the hot air to the cooking chamber 12 (Col. 2, line 57- Col. 3, line 14; Figure 3). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify White et al with Muegge et al, to modify to the convection heating elements along with the controller’s operations of the heating elements as taught by White et al, to incorporate of the heat convector and the controller’s operations of the heating elements as taught by Muegge et al, for the 

With respect to claim 9, White et al in view of Muegge et al, as applied to claim 1, discloses that based on the substance input by the user, the controller 40 determines a cooking time and a power level to be used for the cooking (i.e. to include pushbuttons 45-49 and rotatable knob; Col. 2, lines 60-73; Figures 1-3 and 5-6).
However White in view of Muegge et al teaches the invention as described above but fails to explicitly teach that based on the substance and the weight of the substance input by the user, the controller determines a cooking time and a power level to be used for the cooking. 
In the same field of endeavor of cooking apparatus, Ueda teaches that it is known in the art that based on the substance and the weight of the substance input by the user 4, 5a, 5b, the controller 16 determines a cooking time and a power level (i.e. temperature) to be used for the cooking (Col. 4, lines 21-42; Figures 1-8). 
The advantage of combining the teaches of White in view of Muegge et al regarding the control panel weight selection is that doing so would provide an indication of the presence of baking ware to the oven controller upon user selection.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention to modify White et al in view of Muegge et al in further view of Ueda, to modify to the controller’s operations of the heating elements as taught by White et al and Muegge et al, to incorporate the control panel 

With respect to claim 24, White et al, as applied to claim 1, discloses that the controller 40 is configured to perform the first heating stage (Figure 4a) for the first time (i.e. initial time between 0 seconds and 20 seconds) and perform the second heating stage (Figures 4a) for a second time (i.e. time between 20 seconds to 40 seconds), and the first time is below (i.e. before) the second time (Col. 3, lines 16-49; Col. 4, lines 1-27; Figure 4a).

Response to Arguments
Applicant’s arguments, see pages 8-10 of remarks, filed October 25, 2021, with respect to the previous 35 USC 103 rejection of White et al (US 3,569,656 A as previously recited) in view of Muegge et al (US 6,815,644 B1 as newly recited) have been fully considered and are persuasive.  Therefore based on applicant’s arguments and the amendment to claim 1, the examiner has withdrawn the previous 35 USC 103 rejection. However after further search and consideration the examiner has rejected claim 1 under 35 USC 103 rejection over White et al (US 3,569,656 A as previously recited) in view of Muegge et al (US 6,815,644 B1 as newly recited) in further view of Ueda (US 4,517,431 A). 
After further consideration the examiner found that the prior art of record, White et al and Muegge et al, does not teach of a control panel configured to receive from a 
After further consideration of the amendment to claim 1, the examiner found that the primary reference White et al, alone, no longer teaches of a heat convector or the heating sequence of the first heating stage as operated by the controller. However after further consideration the examiner found that prior art of record Muegge et al, remedies the deficiencies of White et al regarding the heat convector and the heating sequence of the first heating stage. Since the combination of White et al and Muegge et al and Ueda teaches of all the limitations of claim 1, claim 1 is rejected under 35 USC 103 over White et al and Muegge et al and Ueda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        November 6, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761